Citation Nr: 1716157	
Decision Date: 05/12/17    Archive Date: 05/22/17

DOCKET NO.  12-03 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 



INTRODUCTION

The Veteran served on active duty from May 1963 to May 1967.  He received the Purple Heart, among other decorations, for this service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The issue on appeal was previously remanded in December 2014 to obtain an additional opinion from a VA examiner regarding the Veteran's tinnitus.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's December 2014 remand, the Veteran was scheduled for a VA examination in January 2015, but failed to report.  To date, the Veteran has not provided good cause for his failure to report.  A February 2015 Report of General Information indicates that the Veteran's representative attempted to contact the Veteran regarding his failure to attend the VA examination; however, his telephone was disconnected.   

Importantly, 38 C.F.R. § 3.655 (a) provides that when entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for such examination or reexamination, VA must take action in accordance with 38 C.F.R. 
§ 3.655 (b).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant, death of an immediate family member, etc.  Id. Under 38 C.F.R. § 3.655 (b), when a veteran, without good cause, fails to report for a VA examination in an original claim, the claim must be decided on the basis of the evidence of record.  

As such, the Veteran's claim for service connection for tinnitus would generally be decided on the basis of the evidence currently of record.  However, a review of the evidence of record shows that the Veteran has received treatment for tinnitus at the VA Medical Center in Dayton, Ohio.  See June 2010 VA examination report (showing treatment at VAMC in Dayton for several disorders, including tinnitus).  The December 2011 Statement of the Case also shows that treatment records from the Dayton VAMC from December 2009 through June 2010 had been reviewed. 

A review of the current evidence of record (both in VBMS and in Virtual VA) does not show that these VA treatment records have been associated with the claims file. Thus, a remand is necessary to fulfill VA's duty to assist.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all VA treatment records, including treatment records from the VA Medical Center in Dayton, Ohio.

2.  Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




